Citation Nr: 1541899	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-08 433	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to September 1962.  
This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 RO decision.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's tinnitus had its inception during service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.   Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran contends he initially experienced tinnitus upon exposure to mortar rounds during service.  His DD Form 214 reflects that his military occupational specialty was that of light weapons/infantry.  

According to the report of a June 2013 VA audiological opinion, the examining audiologist linked the Veteran's tinnitus to his hearing loss, which developed many years after service.  The audiologist did not comment upon the Veteran's statement that he had experienced tinnitus since service, however.  

Upon review of the entire record, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current tinnitus had its inception during service.  That the Veteran had routine acoustic trauma and noise exposure during service is established.  His statement that he has experienced tinnitus since service is deemed credible and consistent with his military experiences. 

After review of the record, and resolving all doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current tinnitus disability was incurred in service.  The Veteran's credible written statements that he has experienced tinnitus since service supports this finding.  Accordingly, the Board concludes that under pertinent law, and according the Veteran the benefit of the doubt, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of tinnitus.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


